COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Elder and Bumgardner
Argued at Alexandria, Virginia


STEPHEN GLEN McCORD
                                         MEMORANDUM OPINION * BY
v.   Record No. 1714-98-4            JUDGE RUDOLPH BUMGARDNER, III
                                              JULY 27, 1999
KAREN SUE McCORD


             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    Jonathan C. Thacher, Judge

          Robert B. Machen for appellant.

          Peter M. Fitzner (John P. Snider; Matthews,
          Snider, Norton & Fitzner, on brief), for
          appellee.


     Stephen G. McCord appeals the divorce decree granting Karen

Sue McCord spousal support.   He alleges the trial court erred in

(1) failing to consider the appropriate statutory factors; (2)

using pendente lite support guidelines instead of the statutory

guidelines; (3) failing to consider the impact of the equitable

distribution award on his ability to pay; (4) failing to

consider the actual needs of the wife; and (5) failing to impute

income to the wife.   Finding no error, we affirm the trial

court's award.

     We view the evidence in the light most favorable to the

wife and will not disturb the court's decision unless it is

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
plainly wrong or without evidence to support it.    See Carter v.

Carter, 223 Va. 505, 508-09, 291 S.E.2d 218, 220 (1982).      So

viewed, the evidence established that the parties married in

1983, and the husband adopted the wife's daughter in 1988.      They

separated in 1996, and since then the wife has resided in her

parents' home in Maryland.   The husband and the daughter have

resided in the marital home, a three-bedroom home in Falls

Church.

     The forty-five-year-old wife had a high school diploma and

worked full time until 1990 earning $27,000 annually as an

office manager for the Department of Navy.   She was a GS-8

civilian governmental employee with 19.5 years of service.      The

forty-four-year-old husband had a college degree and worked as a

Navy contract specialist earning approximately $81,000.    In

1990, the parties agreed that the wife would quit her job.      The

husband believed she would pursue her education; she believed

she would spend time with her daughter.    The husband paid the

bills, and the wife took care of her daughter, housekeeping, and

the garden.   From 1993 until the parties separated, the wife

worked part-time earning $8 per hour in a doctor's office.

     Pursuant to a property settlement agreement, the husband

bought the wife's equity in the marital home for $34,500, and

awarded her twenty-five percent of his pension.    He also paid

her $4,500 because she liquidated a pension during the marriage

to pay for his Jeep and household bills.   The husband's current

                               - 2 -
monthly expenses include $1,566 on the mortgage, $1,000 to the

wife, and the eighteen-year-old daughter's living expenses.      He

had a credit card balance of approximately $6,000.

     The wife testified that upon moving to Maryland she

submitted several dozen resumes to medical offices, responded to

newspaper advertisements, and inquired about government

employment.    In October 1996, a friend told her she could be

reinstated at a GS-5 or GS-6 level and revest her pension.

However, no government positions were available for her.

     In June or August 1997, the wife started working part-time

at a doctor's office, first at twelve and then at twenty-six

hours per week.   She earned $788 per month, and full-time work

may be forthcoming.   The wife did not submit any employment

applications for the three months prior to accepting her current

employment.    She has not furthered her education and has no

intention of doing so.   Her monthly expenses of $2,606.65

included anticipated costs of $675 per month in rent and $250 in

health insurance.

     The husband contends that the wife was capable of earning

$30,000 per year with the government and chose not to do so.     He

testified that upon re-employment with the government, she could

buy back her pension right, and after eleven years she would

have full retirement benefits by age fifty-five.   He alleged she

did not accept re-employment because of the cost to reinstate

the pension.

                                - 3 -
        First, we consider whether the trial court erred in

determining that spousal support was appropriate.    The trial

court must consider the statutory factors of Code § 20-107.1,

but is not "required to quantify or elaborate exactly what

weight or consideration it has given to each of the statutory

factors."     Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d

422, 426 (1986).

        In awarding the wife spousal support, the trial court

highlighted some of the factors it considered significant.      It

found that the parties both contributed to the family's

well-being during the thirteen-year marriage, the husband had

greater earning capacity, the wife left full-time employment in

1990 with the husband's consent, their current employment was

the same as before the separation, and both were in good health.

The court is not required to recite each statutory factor.

Because its finding was based on the evidence, we find no abuse

of discretion.     See id.

        Next, we consider whether the court erred in setting the

amount of the award.    The husband contends that the court failed

to consider his ability to pay and to consider the wife's actual

need.    In setting a support award, the court must consider the

statutory factors of Code § 20-107.1, see Rowe v. Rowe, 24 Va.

App. 123, 139, 480 S.E.2d 760, 767 (1990), and balance the

wife's financial needs, her age and health, and her ability to

earn against the husband's ability to pay, considering his

                                 - 4 -
income and his ability to earn.   See Via v. Via, 14 Va. App.

868, 870, 419 S.E.2d 432, 433 (1992).   The amount awarded will

not be disturbed on appeal unless plainly wrong or without

evidence to support it.   See Moreno v. Moreno, 24 Va. App. 190,

194-95, 480 S.E.2d 792, 794 (1997).

     The husband has failed to show that the amount of support

was not commensurate with the guidelines used by the trial

court.   Contrary to his assertion, the court was aware of his

monthly income and expenses.   Based on the evidence of both

parties' income and expenses, their respective earning capacity,

the standard of living during the marriage, the duration of the

marriage, the contributions of each to the well-being of the

family, and the fact that both parties are employed in the same

capacity as when they separated, we find no error.

     The husband also contends the court failed to consider the

wife's actual needs.   He specifically notes that the wife's

expenses include rent and health insurance that she is not

currently paying.   In setting support awards, courts must look

to current circumstances and what the circumstances will be

'within the immediate or reasonably foreseeable future,' not to

what may happen in the future."   Srinivasan v. Srinivasan, 10

Va. App. 728, 735, 396 S.E.2d 675, 679 (1990) (quoting Young v.

Young, 3 Va. App. 80, 81-82, 348 S.E.2d 46, 47 (1986)).

     The evidence showed that the wife's expense report was

based on circumstances in the reasonably near future.   She

                               - 5 -
planned to rent an apartment and testified that rent in the area

was approximately $675 per month.    Upon divorce, she would have

to pay her own health insurance.    The wife's expenses of $2,606

were not purely speculative.    Our review of the record reveals

no evidence that the court abused its discretion in determining

the amount of the support award.

     Finally, we consider whether the trial court erred in

failing to impute income to the wife.    In setting spousal

support, a court may impute income to a party voluntarily

underemployed.   See Calvert v. Calvert, 18 Va. App. 781, 784,

447 S.E.2d 875, 876 (1994); Stubblebine v. Stubblebine, 22 Va.

App. 703, 710, 473 S.E.2d 72, 75 (1996) (en banc).     Whether a

person is voluntarily underemployed is a factual determination.

In evaluating a request to impute income, the trial court must

"consider [the parties'] earning capacity, financial resources,

education and training, ability to secure such education and

training, and other factors relevant to the equities of the

parents and the children."     Niemiec v. Dept. of Soc. Servs.,

Div. of Child Support Enforcement, 27 Va. App. 446, 451, 499

S.E.2d 576, 579 (1998).   Furthermore, the husband has the burden

of proving that the wife was voluntarily foregoing more gainful

employment.   See id.

     The husband mentioned that the wife could work at a GS-5 or

GS-6 level.   However, he did not know the salary ranges or if

opportunities were actually available.    He presented no evidence

                                 - 6 -
regarding wife's specific skills or the value of those skills.

The wife testified that she looked for full-time employment and

wanted to move out of her parents' home.    The evidence showed

that the wife was leading a lifestyle below the one she was

accustomed to during the marriage.     The husband failed to

establish that the wife was voluntarily underemployed or that

she had rejected full-time employment.

     The trial court found that the wife worked part-time as she

had prior to the parties' separation, that there existed a

possibility that she could work full-time in her current

employment, and that the husband had greater earning capacity

and the ability to pay.   The evidence supports the refusal to

impute income to the wife.

     For the foregoing reasons, we affirm the trial court's

award of spousal support.

                                                           Affirmed.




                               - 7 -